Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the responsive to Applicant’s Remarks filed on 08/17/2020.
Claims 1-10 have been amended.
Claims 11-20 have been added.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
5.        The Information Disclosure Statement (IDS) filed on 06/09/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112 
6.     	The following is a quotation of the 2nd Paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.      	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Examiner notes all dependent claims 2-19 are rejected accordingly for depending upon the rejected independent claim 1.

Claim Rejections - 35 USC § 101
9.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

10.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

11. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-19 are directed to a method (i.e., process) and claim 20 is directed to a system (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 1, the specific limitations that recite an abstract idea are “receiving two or more probability distributions for each object, each probability distribution reflecting potential values of the selected first parameter at a particular value of the second parameter; selecting a value of the second parameter; ascertaining, based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the selected first parameter at the selected value of the second parameter; and determining, a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter, wherein determining the composite bounded probability distribution includes performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter, wherein the composite bounded probability distribution defines, for the group of objects, a bounded probability distribution of values of the selected first parameter at the selected value of the second parameter, the composite bounded probability distribution representing likelihood for the group of objects of achieving particular values of the selected first parameter at the selected value of the second parameter.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract idea as they cover performance of the limitations in mathematical relationships, namely computing a composite bounded probability distribution and performing a 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a computing device”. However, the additional computing elements merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). Furthermore, the additional limitations of the claim of “receiving two or more probability distributions for each object and selecting a value of the second parameter” merely recite additional steps that amount to no more than mere data gathering and selecting a particular data source or type of data to be manipulated that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011), and Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119USPDQ2d 1739, 1742 (Fed. Cir. 2016)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and selecting a particular data source or type of data to be manipulated to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (Versata Dev. Group)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 20, the specific limitations that recite an abstract idea are “define, for each object in a group of objects, two or more bounded probability distributions of values of a shared parameter, each probability distribution reflecting potential values of the shared parameter at a particular value of a second parameter; select a value of the second parameter; ascertain, based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the shared parameter at the selected value of the second parameter; and determine, a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter, wherein determining the composite bounded probability distribution includes performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter, wherein the composite bounded probability distribution defines, for the group of objects, a bounded probability distribution of values of the selected first parameter at the selected value of the second parameter, the composite bounded probability distribution representing likelihood for the group of objects of achieving particular values of the selected first parameter at the selected value of the second parameter.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Mathematical concepts” grouping of abstract idea as they cover performance of the limitations in mathematical relationships, namely computing a composite bounded probability distribution and performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “a processor”, “a memory”, and “a computing device”. However, the additional computing elements merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-19 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 3, and 4: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the groups of the objects and ascertaining the bounded probability distribution for the first object at the selected value of the second parameter recited in independent claim 1 by further specifying a first object, interpolating and extrapolating between two or more of the probability distributions received for the first object, and applying rules to convert the received probability distributions to bounded probability distribution. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 11: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the groups of the objects and determining the composite bounded probability distribution for the selected first parameter across the group of objects value of the second parameter recited in independent claim 1 by further specifying a first object, modifying one or more of the probability distributions received for the first object under user control. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
displaying the modified composite bounded probability distribution….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe); Presenting offers and gathering statistics (OIP Techs)). Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the modifying one or more of the probability distributions recited in dependent claim 5 by further specifying the storing metadata annotating changes with a record of who made the changes. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to 
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the determining the composite bounded probability distribution recited in independent claim 1 by further specifying modifying the composite bounded probability distribution under user control and back propagating the modifications onto the probability distributions received for one or more of the objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows each particular value of the second parameter recited in independent claim 1 by further specifying the expressed as a probability distribution of each particular value of the second parameter. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary 
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows determining the composite bounded probability distribution recited in dependent claim 8 by further specifying applying the rules to convert the probability distributions of the values of the second parameter to bounded probability distributions and performing a convolution over the bounded probability distributions of the values of the first and second parameter. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows performing the convolution recited in independent claim 1 by further specifying translating the bounded probability distributions of the objects, transforming the translated bounded probability distributions, multiplying the transformed bounded probability distributions to form a set of composite bounded probability distributions within a frequency domain, and performing an inverse transform on the set of composite bounded probability distributions. The limitations of this claim fail to integrate the abstract idea into a practical application 
Regarding dependent claim 12: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the groups of objects, determining the composite bounded probability distribution for the group of objects, and performing the convolution on the bounded probability distribution of each object in the group of objects recited in independent claim 1 by further specifying determining a subgroup composite bounded probability distribution for each subgroup of objects, wherein determining the subgroup composite bounded probability distribution for each subgroup of objects includes performing a convolution based on one or more of the bounded probability distributions received for each object in the respective subgroup of objects; and performing convolution on the subgroup composite bounded probability distributions such that the subgroup composite bounded probability distribution for the first subgroup of objects is given greater influence on the composite bounded probability distribution for the group of objects than the composite bounded probability distributions of the second subgroups of objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the 
Regarding dependent claim 13: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows one or more of the bounded probability distributions, performing the convolution on the bounded probability distribution of each object in the groups of objects, and determining the composite bounded probability distribution recited in independent claim 1 by further specifying the 100% likelihood at a given scalar value of the first parameter received by one or more of the bounded probability distributions, converting the bounded probability distribution for each object into a frequency domain using a transform only if the respective bounded probability distribution for the respective object does not have 100% likelihood at a given scalar value of the first parameter, and wherein factoring the scalar value into the composite bounded probability distribution for the group of objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the group of objects and determining the composite bounded probability distribution recited in independent claim 1 by further specifying a parent object and two or more child objects, wherein each child object includes a bounded probability distribution of values of the first parameter, and determining a bounded probability distribution for the parent object as a composite bounded probability distribution of the bounded probability distributions of the child objects. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 15: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the composite bounded probability distribution and determining the composite bounded probability distribution recited in independent claim 1 by further specifying a shape of the composite bounded probability distribution and selecting a bounded probability distribution for each object; determining a composite bounded probability distribution lower limit by summing lower limits of the selected bounded probability distributions; determining a composite bounded probability distribution upper limit by summing upper limits of the selected bounded probability distributions; calculating a span for each selected bounded probability distribution by subtracting the lower limit of the respective bounded probability distribution from the upper limit of the respective bounded probability distribution; determining a maximum span from the calculated spans; generating a periodic waveform for each selected bounded probability distribution, wherein generating the periodic waveform includes zero padding each of the selected bounded probability distributions out to a common wavelength greater than the maximum span; transforming the periodic waveform generated for each of the selected bounded probability distributions into a frequency domain using a transform, wherein transforming the periodic waveform includes converting one wavelength of each periodic waveform into an array of points and transforming each array of points into the frequency domain; performing complex multiplication of each transformed array of points to form an aggregate transformed array of points; performing an inverse transform on the aggregate transformed array of points to form a periodic waveform result; and converting one cycle of the periodic waveform result to an array of points defining the shape of the composite bounded probability distribution, and wherein mapping the array of points defining the shape of the composite bounded probability distribution onto an interval defined by the composite bounded probability distribution lower limit and the composite bounded probability distribution upper limit. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 16, 17, 18, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the mapping the array of points, each generated periodic waveform, generating the periodic waveform, and selecting the bounded probability distribution for each object recited in dependent claim 15 by further specifying scaling the mapped array of points so than an integral across the mapped array of points is approximately equal to one, translated along the first parameter axis such that the waveforms are in phase, zero padding to a common wavelength greater than or equal to approximately twice the maximum span, and determining, for each object, a bounded probability distribution for the respective object. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

13. 	Claims 1-20 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-28 of Patent No. 10,699,344. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with determining a composite bounded probability distribution and performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter.
	For independent claim 1: Independent claim 1 of the Patent No. 10,699,344 recites a method of calculating, for the group of objects, a composite bounded probability distribution of values of a first parameter at one or more values of a second parameter, wherein the first and second parameters are different parameters. Independent claim 1 of the Patent No. 10,699,344 fails to disclose “selecting a value of the second parameter and ascertaining, in a computing device and based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the selected first parameter at the selected value of the second parameter.”
Independent claim 1 of the instant application teaches a method of determining possible values across the group of objects of a selected one of the first parameters for one or more values of a second parameter in a group of two or more objects wherein the objects share one or more first parameters. It would have been obvious to one selecting a value of the second parameter and ascertaining, in a computing device and based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the selected first parameter at the selected value of the second parameter as taught by independent claim 1 of the instant application to improve the process of determining a composite bounded probability distribution for the selected first parameter across the group of the objects at the selected value of the second parameter.
For dependent claims 2, 3, and 4: Dependent claim 3 of the Patent No. 10,699,344 recites “wherein determining includes selecting an additional second parameter value for the first object and determining a bounded probability distribution for the first object at the additional second parameter value based on the one or more of the probability distributions received for the first object.” Dependent claim 3 of the Patent No. 10,699,344 fails to disclose “wherein ascertaining the bounded probability distribution for the first object at the selected value of the second parameter includes interpolating and extrapolating between two or more of the probability distributions received for the first object and applying rules to convert the received probability distribution to bounded probability distribution.”
It would have been obvious to one having skill in the art at the time of the invention to expand the determining a composite bounded probability for the first object ascertaining the bounded probability distribution for the first object at the selected value of the second parameter includes interpolating and extrapolating between two or more of the probability distributions received for the first object and applying rules to convert the received probability distribution to bounded probability distribution as taught by dependent claims 2, 3, and 4 of the instant application to improve the process of determining a composite bounded probability distribution for the first object at the additional second parameter value.
For dependent claims 5, 6, 7, 11: Dependent claim 15 of the Patent No. 10,699,344 recites “wherein determining the composite bounded probability distribution includes modifying one of the bounded probability distributions received for the first object such that the bounded probability distribution has a different impact on the composite bounded probability distribution than an impact of one of the bounded probability distributions received for a different object.” Dependent claim 5 of the Patent No. 10,699,344 fails to disclose “modifying one or more of the probability distributions received for the first object under user control, modifying includes storing metadata annotating changes with a record of who made changes and displaying the determined composite bounded probability distribution.”
It would have been obvious to one having skill in the art at the time of the invention to expand the modifying one of the bounded probability distributions received for the first object recited in dependent claim 15 of the patent No. 10,699,344 to include modifying one or more of the probability distributions received for the first object under user control, modifying includes storing metadata annotating changes with a record of who made changes and displaying the determined composite bounded probability distribution as taught by dependent claims 5, 6, 7, 11 of the instant application to improve the process of determining a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter.
For dependent claim 8: Dependent claim 6 of the Patent No. 10,699,344 discloses a method identical to dependent claim 8 of the present application.
For dependent claims 9 and 10: Dependent claim 4 of the Patent No. 10,699,344 recites “wherein determining further includes determining a bounded probability distribution for the parent object as a composite bounded probability distribution of one or more of the bounded probability distributions of each of the child objects, wherein determining the parent composite bounded probability distribution includes performing a frequency domain convolution based on one or more of the child bounded probability distributions.” Dependent claim 4 of the Patent No. 10,699,344 fails to disclose “applying rules to convert the probability distributions and performing the convolution includes translating the bounded probability distributions of the objects, transforming the translated bounded probability distributions, multiplying the transformed bounded probability distributions to form a set of composite bounded probability distributions, performing an inverse transform on the set of composite bounded probability distribution.”
It would have been obvious to one having skill in the art at the time of the invention to expand the determining the composite bounded probability distribution and performing a frequency domain convolution recited in dependent claim 4 of the patent applying rules to convert the probability distributions and performing the convolution includes translating the bounded probability distributions of the objects, transforming the translated bounded probability distributions, multiplying the transformed bounded probability distributions to form a set of composite bounded probability distributions, performing an inverse transform on the set of composite bounded probability distribution as taught by dependent claims 9 and 10 of the instant application to improve the process of determining a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter.
 For dependent claim 12: Dependent claim 17 of the Patent No. 10,699,344 discloses a method identical to dependent claim 12 of the present application.
For dependent claim 13: Dependent claim 8 of the Patent No. 10,699,344 recites “wherein one or more of the bounded probability distributions received have 100% likelihood at a given scalar value of the first parameter, and wherein performing the frequency domain convolution based on one or more of the bounded probability distributions received for each object in the group of objects includes converting the bounded probability distribution for each object at the selected value of the second parameter into the frequency domain using a transform only if the respective bounded probability distribution does not have 100% likelihood at a given scalar value of the first parameter.” Dependent claim 8 of the Patent No. 10,699,344 fails to disclose “wherein determining the composite bounded probability distribution further includes factoring the scalar value into the composite bounded probability distribution for the group of objects.”
includes factoring the scalar value into the composite bounded probability distribution for the group of objects  as taught by dependent claim 13 of the instant application to improve the process of determining a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter.
For dependent claim 14: Dependent claim 22 of the Patent No. 10,699,344 discloses a method identical to dependent claim 14 of the present application.
For dependent claim 15: Dependent claims 10 and 24 of the Patent No. 10,699,344 disclose a method identical to dependent claim 15 of the present application.
	For dependent claim 16: Dependent claims 11 and 25 of the Patent No. 10,699,344 disclose a method identical to dependent claim 16 of the present application.
	For dependent claim 17: Dependent claims 12 and 26 of the Patent No. 10,699,344 disclose a method identical to dependent claim 17 of the present application.
	For dependent claim 18: Dependent claims 13 and 27 of the Patent No. 10,699,344 disclose a method identical to dependent claim 18 of the present application.
For dependent claim 19: Dependent claims 14 and 28 of the Patent No. 10,699,344 disclose a method identical to dependent claim 19 of the present application.
	For independent claim 20: Independent claims 18 and 23 of the Patent No. 10,699,344 recite a system of calculating, for the group of objects, a composite bounded probability distribution of values of a first parameter at one or more values of a second parameter, wherein the first and second parameters are different parameters. Independent claims 18 and 23 of the Patent No. 10,699,344 fail to disclose “select a value of the second parameter and ascertain based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the selected first parameter at the selected value of the second parameter, in a computing device.”
Independent claim 20 of the instant application teaches a method of determining possible values across the group of objects of a selected one of the first parameters for one or more values of a second parameter in a group of two or more objects wherein the objects share one or more first parameters. It would have been obvious to one having skill in the art at the time of the invention to expand the determining a composite bounded probability distribution and performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter method recited in independent claims 18 and 23 of the patent No. 10,699,344 to include select a value of the second parameter and ascertain based on the probability distributions received for each object, a bounded probability distribution, for each object, of values of the selected first parameter at the selected value of the second parameter, in a computing device r as taught by independent claim 20 of the instant application to improve the process of determining a composite bounded probability distribution for the selected first parameter across the group of the objects at the selected value of the second parameter.

Relevant Prior Art
14. 	The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
15.	The best prior arts of record, De Prisco et al. (U.S. Pub. No. 2011/0119204), hereinafter “De Prisco”, and Sugiyama (U.S. Pub. No. 2008/0010032), alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of “determining, in a computing device, a composite bounded probability distribution for the selected first parameter across the group of objects at the selected value of the second parameter, wherein determining the composite bounded probability distribution includes performing a convolution on the bounded probability distribution of each object at the selected value of the second parameter, wherein the composite bounded probability distribution defines, for the group of objects, a bounded probability distribution of values of the selected first parameter at the selected value of the second parameter, the composite bounded probability distribution representing likelihood for the group of objects of achieving particular values of the selected first parameter at the selected value of the second parameter."

Conclusion
16.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
17.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696